Citation Nr: 0621198	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.  The appellant is the veteran's daughter.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the RO, which denied the 
appellant's claim of entitlement to DEA benefits under 
Chapter 35, Title 38, United States Code.  In denying the 
claim, the RO also stated that the evidence did not show that 
the veteran died of a service-connected disability.  The 
appellant in July 2004 initiated an appeal for DEA benefits 
and, as construed by the Board, for service connection for 
the cause of the veteran's death.  

In June 2006, the appellant appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the appellant submitted a motion to 
advance her case on the docket.  For good cause shown, namely 
the appellant's severe financial hardship, the motion for 
advancement on the docket was granted in June 2006.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

In this case, the appellant maintains in statements and 
hearing testimony that the veteran's service-connected post-
traumatic stress disorder (PTSD) resulted in his death in 
October 2003.  She asserts that the veteran was self-
medicating with drugs to cope with his PTSD.  The veteran 
died in October 2003, and his death certificate lists the 
cause of death as intravenous narcotism with ethanol 
potentiation.  An autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for PTSD 
(rated as 50 percent disabling), fracture of the right hand 
(rated noncompensable), and residuals of a shrapnel wound of 
the right leg (rated noncompensable).  

In an undated letter following the January 2004 receipt of 
the appellant's application for educational benefits under 
Chapter 35, the RO stated both that the evidence did not show 
that the veteran died of a service-connected disability and 
that the evidence did not show that the veteran's death was 
related to military service.  In a statement received by the 
RO in July 2004, the appellant clearly expressed her 
disagreement with the decision to deny her claim for Chapter 
35 benefits, alleging that the veteran "did die due to a 
service-connected disability".  The Board also construes the 
July 2004 correspondence as a timely notice of disagreement 
with the RO decision that essentially denied service 
connection for the cause of the veteran's death.  

The RO has not issued the veteran a statement of the case on 
the issue of service connection for the cause of the 
veteran's death.  When there has been an initial RO 
adjudication of a claim and a timely notice of disagreement 
has been filed as to its denial (see 38 C.F.R. §§ 20.201, 
20.302(a) (2005)), thereby initiating the appellate process, 
the claimant is entitled to a statement of the case.  As a 
statement of the case addressing the issue of entitlement to 
service connection for the cause of the veteran's death has 
not yet been issued, a remand is necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The Board finally notes that prior to determining whether the 
claimant can be considered an "eligible person" entitled to 
receive Chapter 35 educational benefits (38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021), the RO must 
undertake further development of the inextricably intertwined 
issue of service connection for the cause of the veteran's 
death.

Accordingly, this matter is remanded to the RO for the 
following:

The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to service connection for the 
cause of the veteran's death.  The 
appellant should be advised of the time 
limit in which she can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  For example, the appellant 
has the right to seek a medical opinion relative to her claim 
that the veteran's cause of death was proximately due to or 
the result of his service-connected PTSD, or to request that 
the RO obtain a medical opinion on the matter.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2005).


